DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:
“for tubular” in line 1 should read “for a tubular”.
“and outer” in line 4 should read “and the outer”.
“proximate” in line 11 should read “proximate to”.
“proximate the” in line 12 should read “proximate to the”.
Claim 13 is objected to because of the following informality: “comprises bearing” in line 3 should read “comprises a bearing”.
Claim 17 is objected to because of the following informalities:
“that when executed configure” in line 3 should read “that, when executed, configure”.
“position,” in line 6 should read “position;”.
Claim 18 is objected to because of the following informalities:
“instruction further configure, when” in line 2 should read “instructions, when”.
“d) receive” in line 4 should read “d), receive”.
Claim 19 is objected to because of the following informalities:
“instruction further configure, when” in line 2 should read “instructions, when”.
“upstream” in line 6 should read “downstream”.
Claim 20 is objected to because of the following informalities:
“proximate the” in line 3 should read “proximate to the”.
“proximate the” in line 4 should read “proximate to the”.
“to vertical” in line 5 should read “relative to a vertical”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention. Claim 19 recites the limitation “direct the traversal actuator or another actuator to retreat the casing grabber by a retreat distance towards the upstream position” in lines 5-6. However, it is disclosed in Paragraphs 0007-0010 of the Patent Application Publication of the instant application and it is apparent when Figure 4 of the instant application is viewed in relation to Figure 5 of the instant application that the traversal actuator 256 or another actuator 276 retreats the casing grabber 112 by a retreat distance 272 towards the downstream position (i.e. the position proximate to the inner expansion plug 120, as defined by claim 12), not the upstream position (i.e. the position proximate to the product feed conduit 108, as defined by claim 12). Thus, the limitation is not properly described in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "outer expansion plug carrier" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the outer expansion plug retainer”.
Claim 12 recites the limitation "the one or more grabber actuators" in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “one or more grabber actuators”.
Claim 13 recites the limitation "the outer expansion plug" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the outer expansion plug retainer”.
Claim 17 recites the limitation "one or more grabber actuators" in lines 7-8. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the one or more grabber actuators mentioned in claim 12 or totally new grabber actuator(s). For examination purposes, the examiner is interpreting the limitation as if it instead reads “the one or more grabber actuators”.
Claims 13-20 are rejected as being indefinite because they depend from claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lundahl (US 3,070,927).
Regarding claim 12, Lundahl discloses a product packing apparatus (shown in Figures 1A-5B) for a tubular casing (10 in Figures 1A-5B), the apparatus (shown in Figures 1A-5B) comprising:
an outer expansion plug retainer (14a and 14b collectively in Figures 1A-5B);
an inner expansion plug (18 in Figures 1A-4B) retained by the outer expansion plug retainer (14a and 14b collectively) (apparent from Figures 1B-5B), clearance (23 in Figure 1B) between the inner expansion plug (18) and the outer expansion plug retainer (14a and 14b collectively) providing accommodation for a tubular casing (10) to pass between the inner expansion plug (18) and outer expansion plug retainer (14a and 14b collectively) (Col. 2 lines 46-61);
a product feed conduit (27 in Figures 1A-5B; or the inherently-present supply/hopper to which the top end of 27 is connected) positioned upstream of one or more grabber actuators (the inherently-present actuators in clamps 24 which cause fingers 25 to open and close as described in Col. 2 lines 65-70 and Col. 4 lines 39-44);
a casing grabber (24 in Figures 1A-5B) positioned at least in part between the inner expansion plug (18) and the product feed conduit (27; or the inherently-present supply/hopper to which the top end of 27 is connected) (apparent from Figures 1A-5B), the casing grabber (24) comprising a traversal actuator (26 in Figures 10-12; or the inherently-present actuator which moves 24 vertically up and down as described in Col. 3 lines 2-8 and 63-75 and Col. 4 lines 39-44) controllable to move the casing grabber (24) from a downstream position (shown in Figure 1A) proximate to the inner expansion plug (18) to an upstream position (shown in Figure 5A) proximate to the product feed conduit (27; or the inherently-present supply/hopper to which the top end of 27 is connected) (Col. 3 lines 2-8 and 63-75, Col. 4 lines 39-44); and
a casing cutter (29 in Figures 4A and 4B) controllable to perform a cutting action at a cutting position located between the inner expansion plug (18) and the product feed conduit (27; or the 
Regarding claim 14, Lundahl discloses that the casing grabber (24) comprises at least one clamp (Col. 2 lines 63-70, Col. 4 lines 39-44).
Regarding claim 15, Lundahl discloses a product end stop (the “pair of electrically heated members” described in Col. 3 lines 18-20, which form seal 28 in Figures 3A-5A) positioned between the casing cutter (29) and the product feed conduit (27; or the inherently-present supply/hopper to which the top end of 27 is connected) (because the “pair of electrically heated members” form seal 28 which is positioned between 29 and 27/the inherently-present supply/hopper to which the top end of 27 is connected, as is apparent from Figures 4A and 4B; Col. 3 lines 11-20).
Regarding claim 20, Lundahl discloses that the traversal actuator (26; or the inherently-present actuator which moves 24 vertically up and down as described in Col. 3 lines 2-8 and 63-75 and Col. 4 lines 39-44) is controllable to move the casing grabber (24) from the downstream position (shown in Figure 1A) proximate to the inner expansion plug (18) along a traversal axis (vertical axis is Figure 1A) to the upstream position (shown in Figure 5A) proximate to the product feed conduit (27; or the inherently-present supply/hopper to which the top end of 27 is connected) (Col. 3 lines 2-8 and 63-75, Col. 4 lines 39-44), wherein the traversal axis (vertical axis is Figure 1A) is oriented at an angle of 10 to 55 degrees relative to a vertical (an axis perpendicular to the surface of sloping wall section 17 in Figure 1B) (clear from Figure 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lundahl in view of Nissen (US 7,334,384).
Regarding claim 13, Lundahl discloses all the limitations of the claim as stated above except: each of the inner expansion plug and the outer expansion plug retainer comprises a bearing at an interface of the inner expansion plug and the outer expansion plug retainer.
Nissen teaches that it was known to provide an inner expansion plug (4 and 21 collectively in Figures 1-3) retained by an outer expansion plug retainer (20 in Figure 3), wherein each of the inner expansion plug (4 and 21 collectively) and the outer expansion plug retainer (20) comprises a bearing (21/20) at an interface of the inner expansion plug (4 and 21 collectively) and the outer expansion plug retainer (20), in order to allow a top end (10 in Figures 1-4) of a tubular casing (1 in Figures 1-3) to be easily advanced and positioned very accurately and to floatingly suspend the inner expansion plug (4 and 21 collectively) (Col. 5 lines 1-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lundahl to incorporate the teachings of Nissen by modifying the inner expansion plug (18) and the outer expansion plug retainer (14a and 14b collectively) of Lundahl so that each of the inner expansion plug and the outer expansion plug retainer comprises a bearing at an interface of the inner expansion plug and the outer expansion plug retainer, because doing so would allow the top end (10b in Figure 1A of Lundahl) of the tubular casing (10 of Lundahl) to be easily advanced and positioned very accurately and would floatingly suspend the inner expansion plug.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lundahl in view of Cao (US 2013/0203574).
Regarding claim 16, Lundahl discloses all the limitations of the claim as stated above except: a product placement detector positioned between the casing cutter and the product feed conduit.
Cao teaches that it was known to provide a product placement detector (20 in Figure 1) positioned between a casing cutter (16 in Figure 1) and a product feed conduit (the hole/aperture at the top-center of the apparatus shown in Figure 1, which is delimited by two dashed vertical lines in Figure 1) (apparent from Figure 1), in order to allow a casing grabber (11 in Figure 1) to automatically release a top end (31 in Figure 1) of a tubular casing (30 in Figure 1) when the casing grabber (11) reaches its 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lundahl to incorporate the teachings of Cao by providing the apparatus (shown in Figures 1A-5B) of Lundahl with a product placement detector positioned between the casing cutter (24 of Lundahl) and the product feed conduit (27; or the inherently-present supply/hopper to which the top end of 27 is connected), because doing so would allow the casing grabber (24 of Lundahl) to automatically release the top end (10b in Figure 1A of Lundahl) of a tubular casing (10 of Lundahl) when the casing grabber reaches its upstream position (shown in Figure 5A of Lundahl) and the tubular casing has been fixed in the upstream position.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lundahl in view of Cao (US 2013/0276414), hereinafter Cao2.
Regarding claim 17, Lundahl discloses the steps of:
a) directing the traversal actuator (26; or the inherently-present actuator which moves 24 vertically up and down as described in Col. 3 lines 2-8 and 63-75 and Col. 4 lines 39-44) to move the casing grabber (24) to the downstream position (shown in Figure 1A) (Col. 4 lines 39-44, Col. 3 lines 63-68);
b) while in the downstream position (shown in Figure 1A), directing the one or more grabber actuators (the inherently-present actuators in clamps 24 which cause fingers 25 to open and close as described in Col. 2 lines 65-70 and Col. 4 lines 39-44) to activate the casing grabber (24) (Col. 4 lines 39-44, Col. 2 lines 65-70);
c) while the casing grabber (24) is activated, directing the traversal actuator (26; or the inherently-present actuator which moves 24 vertically up and down as described in Col. 3 lines 2-8 and 63-75 and 
d) directing the casing cutter (29) to perform the cutting action (Col. 3 lines 36-43, Col. 4 lines 19-30).
However, Lundahl does not expressly disclose: a controller having at least one processor and a memory storing computer executable instructions that, when executed, configure the at least one processor to cause the aforementioned steps.
Cao2 teaches that it was known to provide a controller (60 in Figures 1-3) having at least one processor and a memory storing computer executable instructions (the “controlling programs” mentioned 0056 and 0013) (controller 60 inherently has a memory and a processor since it stores controlling programs and sends controlling commands based on received sensor information as described in Paragraphs 0056, 0013, and 0008) that, when executed, configure the at least one processor to cause assembly units (the “assembly units” mentioned in Paragraphs 0008, 0057-0059, and 0076-0081, which are analogous to the traversal actuator, the casing grabber, the one or more grabber actuators, and the casing cutter of Lundahl) of an apparatus (shown in Figure 1) to finish the prescribed actions (Paragraphs 0056-0059, 0075-0100, 0013, and 0008), in order to allow operation of all the assembly units (“assembly units”) of the apparatus (shown in Figure 1) to be controlled concisely and steadily (Paragraph 0048).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lundahl to incorporate the teachings of Cao2 by providing the apparatus of Lundahl with a controller having at least one processor and a memory storing computer executable instructions that, when executed, configure the at least one processor to cause the aforementioned steps, because doing so would allow operation of all the units (such as the traversal actuator, the casing grabber, the one or more grabber actuators, and the casing cutter of Lundahl) of the apparatus (shown in Figures 1A-5B of Lundahl) to be controlled concisely and steadily.
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lundahl in view of Cao2 in further view of Cao (US 2013/0203574).
Regarding claim 18, Lundahl in view of Cao2 teaches all the limitations of the claim as stated above except: the computer executable instructions, when executed, further configure the at least one processor to collectively: c1) after c) and before d), receive a signal from a product placement detector.
Cao teaches that it was known to receive a signal from a product placement detector (20 in Figure 1) after moving a casing grabber (11 in Figure 1) to an upstream position (shown in Figure 6) and before directing a casing cutter (16 in Figure 1) to perform a cutting action (Paragraphs 0035-0040), in order to allow the casing grabber (11 in Figure 1) to automatically release a top end (31 in Figure 1) of a tubular casing (30 in Figure 1) when the casing grabber (11) reaches the upstream position (shown in Figure 6) and the tubular casing (30) has been fixed in the upstream position (Paragraph 0035).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lundahl in view of Cao2 to incorporate the teachings of Cao so that the computer executable instructions, when executed, further configure the at least one processor to collectively: c1) after c) and before d), receive a signal from a product placement detector, because doing so would achieve the predictable result of allowing the casing grabber (24 of Lundahl) to automatically release the top end (10b in Figure 1A of Lundahl) of the tubular casing (10 of Lundahl) when the casing grabber reaches the upstream position (shown in Figure 5A of Lundahl) and the tubular casing has been fixed in the upstream position. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 19, the prior art taken alone or in combination fails to disclose or render obvious a processor configured to: a) direct a traversal actuator to move a casing grabber to a downstream position proximate to an inner expansion plug; b) while in the downstream position, direct one or more grabber actuators to activate the casing grabber; c) while the casing grabber is activated, 
The combination of these limitations makes dependent claim 19 allowable over the prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731